             Case 2:19-cr-00159-RSL Document 44-6 Filed 09/13/19 Page 1 of 1




 1                                                 THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
 7   UNITED STATES OF AMERICA,                    )   No. CR19-159-RSL
                                                  )
 8                   Plaintiff,                   )
                                                  )   (PROPOSED) ORDER REVOKING
 9             v.                                 )   DETENTION ORDER AND
                                                  )   RELEASING DEFENDANT ON
10   PAIGE THOMPSON,                              )   APPEARANCE BOND
                                                  )
11                   Defendant.                   )
                                                  )
12
            The Court having considered the defense motion for review and revocation of
13
     the magistrate judge’s detention order, the government’s response, and all the records
14
     and files herein, the Court hereby
15
            ORDERS that Defendant’s Motion for Revocation of Magistrate Judge’s
16
     Detention Order is granted. This matter is hereby remanded to the Magistrate Judge to
17
     direct Ms. Stuart’s release on the least restrictive conditions necessary.
18
            DATED this ____ day of September, 2019.
19
20
21                                              ____________________________________
                                                ROBERT S. LASNIK
22                                              UNITED STATES DISTRICT JUDGE
23
     Presented by:
24
     s/ Nancy Tenney
25
     Assistant Federal Public Defender
26   Attorney for Paige Thompson

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER REVOKING DETENTION ORDER AND                           1601 Fifth Avenue, Suite 700
       RELEASING DEFENDANT ON APPEARANCE BOND                                 Seattle, WA 98101
       (Paige Thompson, CR19-159-RSL) - 1                                         (206) 553-1100
